Citation Nr: 1506917	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hammertoe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a hammertoe disability of the feet. 

In a January 2014 rating decision the RO granted service connection for residuals of cold injuries in the left and right foot that had also been on appeal, which constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has bilateral hammertoe which was aggravated in service. 

First, the Veteran's VA medical center (VAMC) records from January 1998 note that the Veteran reported a history of hammertoe surgery of the fifth toes bilaterally approximately 30 years ago.  Although the Veteran submitted a letter in June 2008 stating that he had surgery in 1969 at the South Dallas Foot Clinic, which was no longer in business, it not clear whether he is referring to the same surgery.  Therefore, upon remand the Veteran should be contacted to provide the name of the hospital where he had this surgery, and attempt to secure these records should be made upon remand.  

The Veteran was afforded a VA examination in March 2012 for his hammertoes.  Although the examiner stated that there was no evidence that a ligament strain of the foot arch in service would have triggered the development of hammertoe in the Veteran's foot, the examiner listed hammertoe as a pertinent physical finding related to the Veteran's service-connected bilateral pes planus.  As such, the Board remanded the claim in September 2013 to obtain an addendum opinion as to whether the Veteran's bilateral hammertoe was caused or is aggravated by Veteran's service-connected pes planus disability.  See 38 U.S.C.A. § 3.310 (2014).  An addendum opinion was written in October 2013 by a different, unnamed examiner who reviewed the electronic claims file, since the original examiner was unavailable.  The examiner stated that there was no evidence the hammertoes were caused in service, specifically including the strain noted in service.  The examiner opined that there is no accepted, credible orthopedic literature that states that a cold injury would cause hammertoes, and that a hammertoe would not be aggravated by pes planus.  

In February 2014 the Veteran sent in a letter stating that he was never called for another foot examination following the September 2013 Board remand.  

In December 2014, the Veteran's representative submitted an appellant brief, in which he contested the adequacy of the addendum opinion, noting that the examination did not list the name of the examiner, did not reflect their credentials, was not signed electronically or otherwise, and did not reflect that it complied with the Board's remand order by being conducted by a physician.  The Board agrees with representative in this instance that the opinion is not adequate for those same reasons.  

Accordingly, the Board finds that the Veteran should be afforded a new examination to determine the nature and etiology of his claimed bilateral hammertoe disability, including whether it was incurred in or aggravated by service, including his now service-connected foot conditions of bilateral pes planus and residuals of cold injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran for the name of the hospital where he received surgery on his hammertoes in 1969.  If the Veteran provides the necessary name and authorization, request the private hospital records and any other identified records.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hammertoe.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hammertoe began in or is etiologically related to any incident of the Veteran's military service.

Consideration should include the March 1960 service treatment record notation of pain and swelling in left foot due to strain in the arch of the left foot.
The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the bilateral hammertoe disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected pes planus or his service-connected residuals of cold injury.

If the examiner determines that the Veteran's bilateral hammertoe is aggravated by any of the Veteran's service-connected foot disabilities, the examiner should report the baseline level of severity of the hammertoe disability prior to the onset of aggravation.  If some of the increase in severity of the hammertoe disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the hammertoe disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The supporting rationale for all opinions expressed must be provided.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




